Citation Nr: 1516632	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran appeared via videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left ear hearing loss disability.  The Veteran underwent a VA-contracted audiological examination in May 2011, and the report of the examination was issued in June 2011.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the June 2011 examination report to be inadequate and will remand for a new VA examination of the Veteran's hearing.

The June 2011 examination report is ambiguous as to a possible connection (nexus) between the Veteran's diagnosed hearing loss of the left ear and any injury during active military service.  The examiner noted initially that the Veteran "has no family history of ear disease."  The examiner went on, however, to ultimately find that the "cookie bite" configuration of the Veteran's audiogram suggested the likelihood of an inherited disorder.

Specifically, the nexus opinion provided: "Veteran's hearing loss is less likely than not caused by or a result of her military noise exposure.  Opinion based on degree and type of noise exposure, sudden idiopathic hearing loss in 1995 in left ear, increase in hearing loss in right ear since at the present time [sic] which is following the same 'cookie bite' configuration as the left ear.  'Cookie bite' audiograms are highly correlated with genetic progressive hearing loss." (emphasis added).

The Board finds that an adequate medical opinion would require clarification or further explanation as to whether "no family history of ear disease" is consistent with "genetic hearing loss" and whether the examiner, in fact, made a diagnosis of genetic hearing loss in this case.  For this reason, the rationale provided by the June 2011 examiner for his conclusion is inadequate for evaluation purposes.

Clarification would also be needed as to when the Veteran's left-ear hearing loss began.  The June 2001 examination report states, "The claimant reports being diagnosed with bilateral hearing loss with left ear being poorer than right ear.  The condition has existed for 81 year(s)." (emphasis added).  Because the Veteran was 59 years old in 2011, the number 81 appears to be wrong and is quite likely a typographical error.  Given that the date of a disability's onset is key to a service-connection claim, accurate information on this point is necessary.

Furthermore, in the Veteran's May 2014 Board hearing, the Veteran stated that she underwent an MRI administered in July 1996 by Dr. T., who diagnosed her hearing loss as "idiopathic."  See May 2014 hearing transcript.  Relevant medical records of the private treatment provider cited by the Veteran in May 2014 have not been associated with the Veteran's claims folder, and there is no evidence that VA has attempted to obtain these specific records.  On remand, the Veteran should be asked to provide, or authorize the release of, private records, including those of Dr. T., that are relevant to her claim.

In light of the foregoing, the Board finds that an additional opinion that addresses the etiology of the Veteran's left-ear hearing loss must be obtained.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated or tested her hearing.  Of particular interest are private treatment records from Dr. T.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2. If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, refer this remand order and the Veteran's claims folder to a VA examiner other than the examiner who issued the June 2011 audiological report, and schedule the Veteran for an audiological examination.

The new examiner should evaluate whether there is a medically sound basis for attributing the Veteran's hearing disability to noise exposure during service.  Using as a sole rationale the fact that hearing loss was not shown in a veteran's service records is not an adequate basis for an opinion that current hearing loss is unrelated to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993)

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss disability is causally or etiologically related to her military service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, any post-service medical records, and all statements, including the Veteran's credible report of unprotected exposure to noise during service.  See, for example, transcript of May 2014 Board hearing.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached should be provided.  The analysis should be supported by specific references to the Veteran's claims file, including the Veteran's own assertions as to the onset of her hearing loss, its history, and its symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action, and any other appropriate development, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



